Rich, J.:
The relator was charged with neglect of duty, the particular specification being that he was absent from his post of duty for several hours on the night of September 16, 1907, and the evidence was amply sufficient to justify the commissioner in finding the relator guilty. The punishment in such case is within the sound discretion of the commissioner, and we cannot interfere with his exercise of this discretion. (People ex rel. Masterson v. French, 110 N. Y. 498; People ex rel. Hogan v. French, 119 id. 493. The determination of the police commissioner is confirmed, with costs. Hirschberg, P. J., Jenks, Gaynor and Miller, JJ., concurred. Determination confirmed, with costs.